NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARI ADELFO MARTINEZ-MACARIO,                    No.    15-72615

                Petitioner,                     Agency No. A200-201-854

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Ari Adelfo Martinez-Macario, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Martinez-Macario’s request
for oral argument, set forth in the opening brief, is denied.
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings and review de novo claims of due process violations in

immigration proceedings. Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir.

2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Martinez-

Macario failed to establish a nexus between past or future harm and a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus,

Martinez-Macario’s asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT protection

because Martinez-Macario failed to show it is more likely than not that he would

be tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      To the extent Martinez-Macario alleges a due process violation, we reject as

unsupported by the record the contention that the agency violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error is required to

prevail on a due process claim).

                                          2                                  15-72615
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-72615